Citation Nr: 1524848	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-34 396  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	J. Robert Surface, Attorney

WITNESSES AT HEARING ON APPEAL

The Veteran and her two friends


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to March 1992.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a November 2014 video conference Board hearing, the transcript of which is included in Virtual VA.

The Board notes that, in a January 2015 rating decision, the RO denied service connection for a back disorder and service connection for a right and left knee disorder.  In March 2015, the Veteran filed a notice of disagreement with the January 2015 rating decision.  While the Veteran has not been provided with a Statement of the Case for these issues, it is clear from a review of the virtual claims file that the RO is still developing these claims.  As such, the Board finds that a remand to instruct the RO to issue a Statement of the Case is unnecessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Hearing Loss and Tinnitus

The Veteran contends that she has bilateral hearing loss and tinnitus that is attributable to service.  She specifically contends that, while attached to an artillery unit in service, she was exposed to loud noise from tanks, shooting weapons, hand grenades, land mines, and artillery firing.  See November 2014 Board Hearing Transcript at pg. 6. 

A June 1985 service treatment note reveals that the Veteran sought treatment for complaints of ear popping and ear aching.  The Veteran was concerned that she had damaged the ear.  Upon physical examination, the in-service physician noted "no acute objective findings" and the Veteran denied hearing loss at that time.  

The Veteran was afforded a VA examination in December 2011.  The examiner conducted an audiological evaluation and diagnosed the Veteran with sensorineural bilateral hearing loss and tinnitus.  In a January 2012 addendum opinion, the examiner noted that the claims file had been reviewed.  It was further noted that the Veteran's February 1981 entrance audiogram showed normal pure tone thresholds from 500-4000Hz with a 40 dB threshold in the left ear at 6000Hz.  In the right ear, normal pure tone thresholds from 500-6000Hz with a threshold of 25 dB at 6000Hz were noted.  The Veteran's January 1992 separation examination showed only a 10 dB change in hearing thresholds at the 2000 and 4000 Hz frequency (from 0 dB to 10 dB) in the left ear, and no decrease in hearing in the right ear at all frequencies tested.  Further, the examiner stated that the Veteran was a specialist in records, finance, equipment records, and parts specialist; as such, the examiner stated that she had minimal noise exposure, although the Veteran was noted to have some training noise at a distance.  The examiner also noted that the Veteran reported the onset of hearing loss during her first pregnancy.  As such, and due to the normal pure tone thresholds at entrance and separation in the ratable frequencies, minimal military noise exposure, and correlated onset of hearing loss during pregnancy, the examiner opined that the Veteran's bilateral hearing loss was less likely as not caused by or related to military noise exposure.  The medical literature also did not support delayed onset of hearing loss with noise exposure.

The Board finds the January 2012 VA medical opinion to be inadequate for several reasons.  The VA examiner opined that the Veteran's hearing loss was not related to service, in part, because the Veteran had reported the onset of her hearing loss during her first pregnancy.  However, during the November 2014 Board hearing, the Veteran testified that it was her tinnitus symptoms that had "intensified" during her pregnancy.  She also testified that her symptoms were present prior to her pregnancy.  See Board Hearing transcript at pg. 9.  This testimony contradicts the VA examiner's findings that the Veteran reported the onset of hearing loss during her pregnancy.  

Further, although the VA examiner found that there was "only a +10 dB change in hearing thresholds" between service entrance and service separation, the examiner did not explain why this 10 decibel shift was not significant enough to demonstrate hearing impairment in service.  The examiner also did not address the Veteran's in-service complaints of ear popping and ear aching in June 1985.  

Moreover, the January 2012 VA examiner noted that the Veteran had "minimal military noise exposure" and only reported some training noise at a distance.  During the November 2014 Board hearing, however, the Veteran stated that she was exposed to loud noise from tanks, shooting weapons, hand grenades, land mines, and artillery firing.  See November 2014 Board Hearing Transcript at pg. 6.  

The January 2012 VA examiner also opined that the Veteran's tinnitus was not related to in-service noise exposure.  The examiner reasoned that due to the low probability of noise exposure while in service, normal pure tone hearing at separation in the ratable frequencies, and the described irregular nature of her hissing/ringing in the ears, it was less likely as not that her tinnitus was caused by or related to military noise exposure.  Although the January 2012 VA examiner stated that the Veteran had minimal noise exposure in service, the Veteran has reported exposure to loud noise from tanks, shooting weapons, hand grenades, land mines, and artillery firing.  

Further, in a May 2011 VA ENT consult note, the Veteran was evaluated for tinnitus.  The Veteran was "strongly advised" to seek service connection for tinnitus as she was noted to have "much noise exposure while in service."  The VA physician also noted an impression that the Veteran's tinnitus was "secondary to high tone sensorineural hearing loss."  For these reasons, the Board finds that a new medical opinion is necessary in order to assist in determining whether currently diagnosed bilateral hearing loss and/or tinnitus are related to service.  Further, an opinion is also warranted regarding whether tinnitus is caused or aggravated by hearing loss.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records and associate them with the electronic claims file.

2.  Obtain a VA audiological opinion regarding the etiology of the Veteran's bilateral hearing loss and tinnitus.  The entire record should be furnished to the examiner.  The examiner should assume that the Veteran was exposed to acoustic trauma in service and that she has bilateral sensorineural hearing loss that meets the requirements of 38 C.F.R. § 3.385.  If the examiner determines that the opinion cannot be rendered without an examination, an examination should be scheduled for the Veteran.  The examiner should provide an opinion as to the following:

(a)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's currently diagnosed bilateral hearing loss is etiologically related to service, to include the in-service acoustic trauma from tanks, shooting weapons, hand grenades, land mines, and artillery firing.

(b)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's currently diagnosed tinnitus is etiologically related to service, to include the in-service acoustic trauma from tanks, shooting weapons, hand grenades, land mines, and artillery firing.

(c)  If it is found that the Veteran's hearing loss is etiologically related to service, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's tinnitus is caused or aggravated by her hearing loss disorder.  

Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Then, the RO should readjudicate on the merits the issues of service connection for hearing loss and tinnitus.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




